Citation Nr: 0523438	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-14 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for low back 
degenerative disc disease.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  This case was previously before the Board in 
February 2004 and was remanded for the purpose of affording 
the veteran VA examinations.


FINDING OF FACT

VA examiners have linked low back disc disease and cicatrix 
to the veteran's military service.


CONCLUSIONS OF LAW

1.  Low back disc disease was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A skin disorder (cicatrix) was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with the issues on appeal 
at this time without reviewing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

I.  Back disorder

The veteran asserts that he suffers from back problems as a 
result of being required to repetitively lift heavy objects 
(including military radios) over distances of many miles.  
While service medical records reveal no treatment for a back 
condition, a service comrade statement received in August 
2000 reflects that the veteran did complain of back pain 
during his service in Vietnam.

On the question of whether the veteran's low back disc 
disease is related to his military service, the Board notes 
that the September 2004 VA neurological examiner and the 
January 2005 VA spine examiner are in disagreement (the 
September 2004 VA examiner stated that the veteran's disc 
disease was related to his military service).  Both 
examiner's reviewed the record and conducted a thorough 
examination of the veteran.  Following a review of the 
examinations, the rationale provided, and the qualifications 
of the examiners, the Board is unable to distinguish the two 
opinions.  In such cases, reasonable doubt must be resolved 
in favor of the veteran.  As such, service connection for low 
back disc disease is warranted.

II.  Skin

A January 2005 VA skin examiner has indicated that the 
veteran's cicatrix is (as likely as not) related to exposure 
to Agent Orange.  A review of the January 2005 dermatology 
examination indicates that the examiner noted the veteran's 
medical history, including the service complaints of a lump 
that was located on the veteran's neck.  The Board notes that 
the veteran had service in Vietnam, and exposure to Agent 
Orange is presumed.  The Board finds the January 2005 
examiner's opinion to be based on a review of the evidence 
and accompanied by a sound rationale for the opinion of 
etiology expressed.  As such, the Board finds that service 
connection for a skin disorder (cicatrix) is warranted.  See 
generally Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).


ORDER

Service connection for degenerative changes of the lumbar 
spine is granted.

Service connection for a skin disorder (cicatrix) is granted.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


